Citation Nr: 0529072	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include as due to an undiagnosed illness.

2. Entitlement to service connection for a seizure disorder 
to include as due to an undiagnosed illness.

3. Entitlement to service connection for hypothyroidism to 
include as due to an undiagnosed illness.

4. Entitlement to service connection for joint inflammation 
of the shoulders, elbows, and right knee to include as due to 
an undiagnosed illness.

5. Entitlement to an initial rating higher than 10 percent 
for residuals of a left knee injury. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


INTRODUCTION

The veteran of the Persian Gulf War, who served in Saudi 
Arabia, served on active duty from November 1990 to June 
1991.  She was in the Army Reserve from 1979 to 1992, which 
has not been verified. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In September 2002, the veteran failed to appear for a 
scheduled hearing before the Board.  As a request for 
postponement had not been received and granted, the case will 
be processed as though the request for the hearing had been 
withdrawn.  38 C.F.R. § 20.704(d).

In October 2003, the Board remanded the case to obtain 
additional service medical and VA records and to afford the 
veteran examinations.  The Federal custodian of the service 
medicals records reported that the records had been 
previously sent, VA records were obtained, and the VA 
examinations were scheduled, but the veteran did not report 
for the examinations.  As the requested development was 
completed, no further action to ensure compliance with the 
remand directives is required needed.  Stegall v. West, 11 
Vet. App. 268 (1998).

The record shows that the veteran had a pre-existing left 
knee disability, requiring surgery in 1974.  While on active 
duty, the veteran suffered a superimposed injury, and the 
superimposed injury has been service connected as residuals 
of a left knee injury manifested by instability.  Although 
arthritis was found on arthroscopy in service, the RO has not 
considered or adjudicated arthritis as a service-connected 
disability, and the issue is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1. A psychiatric disorder, dysthymic disorder, a known 
clinical diagnosis, is unrelated to an injury, disease or 
event, resulting in injury or disease, during service 
including service in Saudi Arabia. 

2. A seizure disorder, diagnosed as generalized tonic-clonic 
seizures, a known clinical diagnosis, is unrelated to an 
injury, disease or event, resulting in injury or disease, 
during service including service in Saudi Arabia. 

3. Hypothyroidism, a known clinical diagnosis, is unrelated 
to an injury, disease or event, resulting in injury or 
disease, during service including service in Saudi Arabia. 

4. Joint inflammation of the shoulders, elbows, including 
right elbow epicondylitis, and right knee is unrelated to an 
injury, disease or event, resulting in injury or disease, 
during service including service in Saudi Arabia. 

5. The left knee disability is manifested by instability 
without functional limitation due to pain equivalent to 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees. 

CONCLUSIONS OF LAW

1. A psychiatric disorder, dysthymic disorder, to include as 
due to an undiagnosed illness was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2. A seizure disorder, diagnosed as generalized tonic-clonic 
seizures, to include as due to an undiagnosed illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3. Hypothyroidism to include as due to an undiagnosed illness 
was not incurred in or aggravated by service, and service 
connection as a chronic disease may not be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1117, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2004).

4. Joint inflammation of the shoulders, elbows, including 
right elbow epicondylitis, and right knee to include as due 
to an undiagnosed illness was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

5. The criteria for an initial rating higher than 10 percent 
for residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5257, 5260, 5261 (2004).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. The Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO adjudication in 1999, the RO did not err in 
not providing such notice.  Pelegrini at 120; VAOPGCPREC 7-
2004. The Court did state that an appellant does have the 
right to VCAA content-complying notice and proper subsequent 
VA process.

As alluded to above, the initial rating decision occurred 
before the enactment of the VCAA in November 2000.  After the 
veteran filed her substantive appeal in October 2000, the RO 
provided the veteran VCAA notice by letters in January 2003 
and March 2004.  The notices included the type of evidence 
needed to substantiate the claims of service connection, 
namely: evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service; and, on the 
claim for increase, the evidence needed to substantiate the 
claim was evidence that the disability was worse.  The 
veteran was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that she could submit private medical records or 
authorize VA to obtain the records on her behalf.  In the 
supplemental statement of the case, dated in April 2005, the 
RO cited 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in her possession that 
pertained to a claim. 

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  For this reason, the veteran has not been 
prejudiced by the timing of the VCAA notice. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  In its October 
2003 remand, the Board determined that such examinations were 
necessary to decide the claims and directed that the veteran 
be afforded several examinations.  After the veteran was 
notified of the scheduled examinations, she failed to report.  
As the veteran has not reported for her scheduled 
examination, as she had not identified additional evidence, 
and as there is otherwise no additional evidence to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims for Service Connection 
Factual Background 

The service medical records for the period of active duty, 
including the report of examination in April 1991, do not 
contain a complaint, finding, or history of a psychiatric 
disorder, seizure disorder, hypothyroidism, or joint 
inflammation of the shoulders, elbows, and right knee.  

After service, the veteran filed her current and original 
claim for VA disability compensation in March 1999. 

On VA Persian Gulf examination in May 1997, the veteran 
complained of depression since 1992 and of a seizure disorder 
since 1996.  History included hospitalization in 1996 for 
generalized seizures.  The impressions were depression and 
seizure disorder. 

VA records document symptoms of seizures (April and June 
1998, and December 2000), joint pain (July 1998), major 
depression (December 1998, February to May 1999), and 
dysthymic disorder (February 1999).  

On VA evaluation of seizures in October 1998, there was a 
three-year history of seizures.  The diagnosis, by history, 
was generalized tonic-clonic seizures and possibly partial 
complex seizures. 

On VA evaluation of right elbow pain in December 1998, there 
was a six-month history of symptoms.  An X-ray and MRI were 
negative.  The pertinent assessment was lateral 
epicondylitis. 

On VA psychiatric examination in June 1999, history included 
neuropsychological testing in the mid-1990s, indicating 
memory problems secondary to depression, and a diagnosis of 
major depression in 1998.  The veteran complained of 
depression, PTSD symptoms, and memory loss since she came 
back from Saudi Arabia in 1991. The examiner stated that it 
appeared the veteran's depressive symptomatology since 1991 
interfered with her ability to function satisfactorily on an 
occupation and social level.  The diagnostic impression was 
dysthymic disorder and history of major depressive episodes.  

On VA general medical examination in July 1999, history 
included a diagnosis of hypothyroidism in 1993 and 
generalized joint pain in the shoulders, elbows, and knees, 
since the veteran's return from Saudi Arabia.  The diagnoses 
were seizure disorder, hypothyroidism, right elbow lateral 
epicondylitis, and generalized arthralgia of unknown 
etiology. 

VA records disclose that in November 1999 the veteran 
complained of multi-joint pain.  The assessment was recent 
strep throat and polyarthritic joint pain and rule out 
rheumatic fever.  

In October 2003, the Board remanded the claims to afford the 
veteran VA examinations and to obtain medical opinions as to 
the etiology and onset of her claimed disabilities.  Also 
previously stated, the veteran did not report for the 
examinations. 

Principles Relating to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110.

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Where a veteran who served for 90 days or more develops a 
chronic disease, any endocrinopathies, such as 
hypothyroidism, to a degree of 10 percent or more within the 
one year period from the date of separation from service, the 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service. This presumption may be rebutted by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: signs 
or symptoms involving joint pain, and neurologic and 
neuropsychological signs or symptoms.  38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 
38 C.F.R. § 3.317(d)(2).

1. Psychiatric Disorder 

The service medical records for the period of active duty 
contain no evidence of a psychiatric illness prior to or 
during service. 

After service, depression was noted on VA Persian Gulf 
examination in May 1997.  Later on VA psychiatric examination 
in June 1999, the diagnostic impression was dysthymic 
disorder and history of major depressive episodes with a 
history that included neuropsychological testing in the mid-
1990s, indicating memory problems secondary to depression, 
and a diagnosis of major depression in 1998.  

As for service connection on a direct basis, dysthymic 
disorder was not affirmatively shown to have had inception 
during service.  As for the VA examiner's statement that it 
appeared the veteran had depressive symptomatology since 
1991, the statement, alone, is insufficient to link the 
dysthymic disorder to service.  For this reason, the Board 
requested a VA medical examination and medical opinion in 
order to decide the claim.  Without additional medical 
evidence and as the Board may consider only independent 
medical evidence to support its findings, the Board concludes 
that the preponderance of the evidence is against the claim 
that the dysthymic disorder is related to service on a direct 
basis. 

Regarding service connection as an undiagnosed illness, 
compensation to a Persian Gulf veteran is payable when a 
qualifying chronic disability cannot be attributed to any 
known clinical diagnosis.  In this case, the depressive 
symptoms have been consistently diagnosed as dysthymic 
disorder, a known clinical diagnosis.  Therefore, the 
presumption of service connection due to an undiagnosed 
illness does not apply. 38 C.F.R. § 3.317(a)(1).

2. Seizure Disorder 

The service medical records for the period of active duty 
contain no evidence of a seizure disorder prior to or during 
service. 

After service, history included a seizure disorder since 
1996, and a diagnosis of generalized tonic-clonic seizures 
and possibly partial complex seizures was reported on VA 
examination in 1999. 

As for service connection on a direct basis, a seizure 
disorder was not affirmatively shown to have had inception 
during service and was first documented by history in 1996.  
As the Board may consider only independent medical evidence 
to support its findings, the Board concludes that the 
preponderance of the evidence is against the claim that the 
seizure disorder is related to service on a direct basis. 

Regarding service connection as an undiagnosed illness, the 
seizure disorder has been diagnosed as generalized tonic-
clonic seizures and possibly partial complex seizures, known 
clinical diagnoses.  Therefore, the presumption of service 
connection due to an undiagnosed illness does not apply. 38 
C.F.R. § 3.317(a)(1).

3. Hypothyroidism

The service medical records for the period of active duty 
contain no evidence of hypothyroidism prior to or during 
service. 

After service, hypothyroidism was noted by history in 1993 
and diagnosed on VA examination in 1999. 

As for service connection on a direct basis, hypothyroidism 
was not affirmatively shown to have had inception during 
service or was hypothyroidism manifested to a compensable 
degree within the one-year presumptive period for a chronic 
disease.  As the Board may consider only independent medical 
evidence to support its findings, the Board concludes that 
the preponderance of the evidence is against the claim that 
the hypothyroidism is related to service on a direct basis or 
the basis of the one-year presumption for a chronic disease. 

Regarding service connection as an undiagnosed illness, 
hypothyroidism is a known clinical diagnosis, and the 
presumption of service connection due to an undiagnosed 
illness does not apply. 38 C.F.R. § 3.317(a)(1).

4. Joint Inflammation

The service medical records for the period of active duty 
contain no evidence of joint inflammation of the shoulders, 
elbows, and right knee prior to or during service. 

After service, joint pain was noted by VA in July 1998.  In 
December 1998, there was a six-month history of symptoms of 
right elbow pain, which was diagnosed as lateral 
epicondylitis.  On VA examination in July 1999, there was 
history of generalized joint pain in the shoulders, elbows, 
and knees, since the veteran's return from Saudi Arabia, and 
the diagnoses were right elbow lateral epicondylitis and 
generalized arthralgia of unknown etiology. 

As for service connection on a direct basis, joint 
inflammation of the shoulders, elbows, and right knee was not 
affirmatively shown to have had inception during service.  As 
the Board may consider only independent medical evidence to 
support its findings, the Board concludes that the 
preponderance of the evidence is against the claim that joint 
inflammation of the shoulders, elbows, and right knee is 
related to service on a direct basis.  

Regarding service connection as an undiagnosed illness, to 
the extent that right elbow pain has been attributed to 
lateral epicondylitis, a known clinical diagnosis, the 
presumption of service connection for right elbow 
epicondylitis due to an undiagnosed illness does not apply. 
38 C.F.R. § 3.317(a)(1).

As for joint inflammation of the shoulders, elbows, except 
that attributed to epicondylitis of the right elbow, and 
right knee, the diagnosis of generalized arthralgia of 
unknown etiology, while favorable to claim, standing alone, 
the diagnosis is insufficient to trigger presumptive service 
connection as an undiagnosed illness in the absence of 
medical evidence to support a finding that the manifestations 
of joint inflammation are manifest to a degree of 10 percent 
or more. For this reason, the Board requested a VA medical 
examination and medical opinion in order to decide the claim.  
Without additional medical evidence and as the Board may 
consider only independent medical evidence to support its 
findings, the Board concludes that the preponderance of the 
evidence is against the claim that joint inflammation of the 
shoulders, elbows, except that attributed to epicondylitis of 
the right elbow, and right knee, is due to an undiagnosed 
illness. 

As the preponderance of the evidence is against the claims of 
service connection on a direct basis and as an undiagnosed 
illnesses, the benefit-of- the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 

Prior to service, private medical records disclose that in 
1974 the veteran had a medial meniscectomy and patellaplasty 
of the left knee. 

The service medical records for the period of active duty 
disclose that in April 1991 the veteran suffered a left knee 
injury.  

In the November 1999 rating decision, the RO granted service 
connection for residuals of a left knee injury and initially 
assigned a noncompensable rating under DC 5257.  

On VA examination in July 1999, the veteran complained of 
left knee pain and occasional swelling, precipitated by 
climbing stairs and prolonged weight bearing, sitting, and 
driving.  Flexion of the left knee was from 0 to 130 degrees 
and extension was to 0 degrees.  There was no instability.  
The diagnosis was residuals of left knee surgery. 

VA records disclose that in December 1999 the veteran 
experienced left knee instability. 

In a June 2002 rating decision, the RO increased the rating 
for the left knee to 10 percent under DC 5257, effective from 
the date of receipt of her original claim of service 
connection for left knee disability. 



Analysis 

Since the veteran has disagreed with the initial rating, 
following the initial grant of service connection, the Board 
will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 12 Vet.App. 119 
(1999). 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. . Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.
In evaluating disabilities of the musculoskeletal system, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; and, the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The left knee disability is currently rated 10 percent rating 
disabling under Diagnostic Code 5257.  The criteria for the 
next higher rating, 20 percent, are recurrent subluxation or 
lateral instability. 

The record shows that on VA examination in November 1991, 
there was no instability.  Later in December 1999 the veteran 
experienced left knee instability.  Thereafter there is no 
medical evidence of record of the degree of knee impairment.  
Because there were no recent findings, the Board requested a 
VA medical examination in order to decide the claim, but the 
veteran failed to report for the examination.  Without 
additional medical evidence and as the Board may consider 
only independent medical evidence to support its findings, 
the Board concludes that the single episode of instability 
does not approximate or equate to moderate instability to 
warrant a rating higher than 10 percent under Diagnostic Code 
5257 during the appeal period. 


Because other Diagnostic Codes are potentially applicable to 
rating a knee disability, the Board has also considered knee 
impairment based on limitation of flexion and extension and 
functional loss due to pain, which if shown could support 
separate ratings in addition to the rating for instability. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling.  Under Diagnostic Code 5261, extension 
limited to 10 degrees is 10 percent disabling.  Normal range 
of motion of the knee joint is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A 
separate rating for limitation of flexion and for limitation 
of extension may be assigned.  VAOPGCPREC 9-2004.

On VA examination in July 1999, the veteran complained of 
left knee pain and the pertinent findings were flexion from 0 
to 130 degrees and extension to 0 degrees. The examiner did 
not find pain with the range of motion.  As neither flexion 
limited to 45 degrees nor extension limited to 10 degrees is 
shown, considering functional loss due to pain, the criteria 
for a separate, compensable rating for limitation of either 
flexion or extension have not been met at any time during the 
appeal period. 

As the preponderance of the evidence is against the claim, 
the benefit-of- the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


                                                                            
(The ORDER is on the next page) 



ORDER

Service connection for a psychiatric disorder, dysthymic 
disorder, to include as due to an undiagnosed illness is 
denied.

Service connection for a seizure disorder, generalized tonic-
clonic seizures, to include as due to an undiagnosed illness 
is denied.

Service connection for hypothyroidism to include as due to an 
undiagnosed illness is denied.

Service connection for joint inflammation of the shoulders, 
elbows, including right elbow epicondylitis, and right knee 
to include as due to an undiagnosed illness is denied.

An initial rating higher than 10 percent for residuals of a 
left knee injury is denied.



____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


